DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to Applicant’s response filed on Nov. 23, 2020 in which claims 1, 9-10, 13, and 20 have been amended. Claim 8 has been canceled. Claim 23 is new. Thus, claims 1-3, 5-7, 9-15, 17-23 are pending in this application are pending in the application. 

                             Continued Examination Under 37 CFR 1.114 
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2020 has been entered.

Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 

Claims 1-3, 5-15 and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method Claim 20 as the claim that represents the claimed invention for analysis and is similar to independent Claims 1 and 13.
Claim 20 is directed to a method which is one of the four statutory categories of invention (Step 1: YES),
The claim 20 recites a series of steps, e.g., electronically receiving, from a computing device associated with a user, a request for one or more additional resources to be deployed to the user, wherein the one or more additional resources comprises at least a new line of credit with a first entity, wherein the new line of credit comprises at least a line amount and an interest rate; retrieving information associated with a resource utilization profile associated with the user, wherein the resource utilization profile comprises a resource capacity, wherein the resource utilization profile comprises at least an existing line of credit of the user with one or more entities, an annual amount of incoming funds of the user, and resources and obligations of the user; determining that a deployment of the one or more the computing device of the user, a preferred interest rate for the optimal alternative line amount; initiating the one or more optimization algorithms on the information associated with the resource utilization profile of the user, the one or more alternative resources, and the preferred interest rate to determine the optimal alternative line of credit for the user, wherein the optimal alternative line of credit comprises the optimal alternative line amount and the preferred interest rate; and determining a second set of actions to be executed by the user to receive the optimal alternative line amount at the preferred alternative interest rate, wherein the second set of actions comprises at least paying off a portion of the existing line of credit; determining a counteroffer associated with the deployment of the one or more additional resources based on at least determining the at least one favorable alternative line of credit to the new line of credit; and transmitting control signals configured to cause the computing device associated with the user to display the counteroffer to the user. These limitations (with the exception of italicized portions) under their broadest reasonable interpretation, when considered individually and collectively as an ordered combination, is a process that covers Certain Methods of Organizing Human Activity (Commercial or Legal Interactions). A transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction. In addition, it can also be classified under Mental Processes as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper).  The claim recites a computing device, optimization algorithms and control signals which do not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 20 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a computing device, optimization algorithms and control signals result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a computing device, optimization algorithms and control signals to be generic computer elements (see [0017], [0064]).  The optimization algorithms are broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a computing device, optimization algorithms and control signals are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The limitations (with the exception of italicized limitations), electronically receiving, from a computing device associated with a user, a request for one or more additional resources to be deployed to the user; electronically receiving, from the computing device of the user, a preferred interest rate for the optimal alternative line amount, amount to mere data gathering, which is a form of insignificant extra-solution activity and the limitation, “transmitting control signals configured to cause the computing device associated with the user to display the counteroffer to the user”, is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, claim 20 is directed to an abstract idea (Step 2A - Prong 2: NO).
The claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computing device, optimization algorithms and control signals are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitations which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decision cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt or storing of data over a network is a well-understood, routine and conventional function of a computer when it is claimed in a merely generic manner. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 20 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 1 and 13 hence the claims 1 and 13 are rejected on similar grounds as claim 20.
Dependent claims 2-3, 5-7, 9-12, 14-15, 17-19 and 21-23 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2, 14 and 21, the steps, “determine the resource capacity of the user based on at least the information associated with the resource utilization profile of the user, wherein determining the resource capacity further comprises determining the lending score associated with the user, wherein the lending score is indicative of an eligibility of the user to receive the new line of credit” under the broadest reasonable interpretation, are further refinements of methods of Organizing Human Activity because these steps further describe the data or information used in the underlying process. 
In claims 3, 15 and 22, the steps, “determine based on at least the lending score, that the user is not eligible to receive the new line of credit with the first entity, wherein determining further comprises comparing the lending score of the user with the predetermined eligibility score; and receive information associated with the one or more alternative resources, wherein the one or more alternative resources comprises at least one of an alternative line of credit, wherein the alternative line of credit comprises at least an alternative line amount and an alternative interest rate” under the broadest reasonable interpretation, are further refinements of methods of Organizing Human Activity because these steps further describe the data or information used in the underlying process. 
In claims 5, 17 and 23, the steps, “wherein the at least one processing device is further configured to determine a first set of actions to be executed by the user to receive the optimal alternative line amount at the optimal alternative interest rate” under the broadest reasonable interpretation, are further refinements of methods of Organizing Human Activity because these steps further describe the intermediate steps of the underlying process.
In claims 6 and 18, the steps “wherein the at least one processing device is further configured to determine a first set of actions to be executed by the user to receive the optimal alternative line amount at the optimal alternative interest rate” under the broadest reasonable interpretation, are further refinements of methods of Organizing Human Activity because these steps further describe the intermediate steps of the underlying process.
In claims 7 and 19, the steps, “wherein the at least one processing device is further configured to: electronically receive, from the computing device of the user, an indication that the user has executed at least a portion of the first set of actions; determine the lending score of the user based on at least receiving the indication that the user has executed at least the portion of the first set of actions; determine whether the lending score of the user is greater than the predetermined eligibility score; and determine that the user is eligible to receive the optimal alternative line amount at the optimal alternative interest rate based on at least determining that the lending score of the user is greater than the predetermined eligibility score” under the broadest reasonable interpretation, are further refinements of methods of Organizing Human Activity because these steps further describe the data or information used in the underlying process. 
In claim 9, the steps, “electronically receive, from the computing device of the user, an indication that the user has executed at least a portion of the second set of actions; determine the lending score of the user based on at least receiving the indication that the user has executed at least the portion of the second set of actions; determine whether the lending score of the user is greater than the predetermined eligibility score; and determine that the user is eligible to receive the optimal alternative line amount at the preferred alternative interest rate based on at least determining that the lending score of the user is greater than the predetermined eligibility score.” under the broadest reasonable interpretation, are further refinements of methods of Organizing Human Activity because these steps further describe the data or information used in the underlying process. 
In claim 10, the steps, “wherein the at least one processing device is further configured to: electronically receive, from the computing device of the user, a preferred set of actions the user is willing to execute to receive the new line of credit; determine the lending score of the user based on at least receiving the preferred set of actions the user is willing to execute to receive the new line of credit; determine whether the lending score of the user is greater than the predetermined eligibility score; and determine that the user is not eligible to receive the new line of credit based on at least determining that the lending score of the user is not greater than the predetermined eligibility score” under the broadest reasonable interpretation, are further refinements of methods of Organizing Human Activity because these steps further describe the data or information used in the underlying process. 
In claim 11, the steps, “wherein the at least one processing device is further configured to initiate, based on at least receiving the indication that the user is willing to execute the preferred set of actions, the one or more optimization algorithms on the information associated with the resource utilization profile of the user, the one or more alternative resources, and information associated with the new line of credit to determine the optimal alternative line of credit for the user, wherein the optimal alternative line of credit comprises the optimal alternative line amount and the optimal alternative interest rate.” under the broadest reasonable interpretation, are further refinements of methods of Organizing Human Activity because these steps further describe the intermediate steps of the underlying process.
In claim 12, the steps, “wherein the at least one processing device is further configured to initiate a presentation of a user interface for display on the computing device of the user, wherein the user interface comprises the counteroffer, wherein the counteroffer further comprises the optimal alternative line of credit” under the broadest reasonable interpretation, are further refinements of methods of Organizing Human Activity because these steps further describe the intermediate steps of the underlying process.
      In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 
                             Allowable Subject Matter
4.     The following is a statement of reasons for the indication of allowable subject matter over prior art:
The closest prior art of record, (Bose, et al. US Patent (8,521,747 B2) in view of Rose, et al. US Pub 2010/0042520 A1 in view of Hu, et al. US Pub 2013/0226777 A1 in view of Dumas-brown, et. al., US Pub 2009/0119202 A1 in view of Rampell, et. al., US Patent 10,424,010 B2), fail to teach the steps of “electronically receive, from the computing device of the user, a preferred interest rate for the optimal alternative line amount, initiate the one or more optimization algorithms on the information associated with the resource utilization profile of the user, the one or more alternative resources, and the preferred interest rate to determine the optimal alternative line of credit for the user, wherein the optimal alternative line of credit comprises the optimal alternative line amount and the preferred interest rate; and determine a second set of actions to be executed by the user to receive the optimal alternative line amount at the preferred alternative interest rate, wherein the second set of actions comprises at least paying off a portion of the existing line of credit”. For these reasons, independent claims 1, 13 and 20 are deemed allowable over prior art. Dependent claims 2-3, 5-7, 9-12, 14-15, 17-19 and 21-23 are allowable over prior art by virtue of dependency on an allowable claim. 

Response to Arguments
5.       Applicant's arguments filed dated 11/23/2020 have been fully considered but they are not persuasive due to the following reasons: 
	6.	On pages 14-15, Applicant argues that the pending claims do not recite a judicial exception. 
	Examiner respectfully disagrees and notes that the limitations of pending claims describe an abstract idea of identifying an alternative resource for a user and corresponds to Mental Processes as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper). These steps, considered individually and as an ordered combination, are similar to the abstract idea of identifying an alternative resource for a user.  Examiner notes that according to the October 2019 Update: Subject Matter Eligibility, pages 7-8, a claim that requires a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. The claim recites a computing device, optimization algorithms and control signals which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, a computing device, optimization algorithms and control signals, nothing in the claim precludes the steps from being performed in the mind. If the claim limitations, under the broadest reasonable interpretation, cover concepts that can be performed in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the pending claims recite a judicial exception. 
7.	With respect to the rejection of all claims under the Step 2B (pages 15-17), Applicant argues that, “the pending claims contain an inventive concept.” 
	Examiner respectfully disagrees and notes that one of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements. This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The claim simply applies the abstract idea using generic computer elements as a tool (see MPEP 2106.05(f)). Applying computer as a tool to apply the abstract idea does not transform the abstract idea into a patent eligible subject matter. The additional elements in the claims are a computing device, optimization algorithms and control signals. As per the rejection above, the specification describes the additional elements of a computing device, optimization algorithms and control signals, to be generic computer elements (see [0017], [0064]).  The optimization algorithms are broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The advantages over conventional systems are directed towards improving the abstract idea. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the claims do not recite significantly more than an abstract idea.  
	Thus, these arguments are not persuasive. 

8.	The Applicant’s arguments about rejections under 35 USC 103 have been considered but are moot in view of the indication of allowable subject matter (over prior art).

                                        Prior Art made of Record
9.     The following prior art made of record and not relied upon is considered pertinent : 
	 Fung, et. al. U.S. 2004/0181441 A1 discloses a method to model-based and data-driven analytic support for strategy development.

Conclusion
10.	 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /B.D.S./Examiner, Art Unit 3693                                                                                                                                                         Feb. 23, 2021

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
February 23, 2021